Gillespie, J.
This is a companion to the case of Stevens Enterprises, Inc. v. Stone, No. 39,922, this day decided. In this suit, Stevens Enterprises filed its original hill in the Chancery Court of Harrison County, Mississippi to enjoin the Sheriff of Harrison County from proceeding further with the sale of appellant’s property under warrant issued for the collection of sales tax. A demurrer was sustained and the bill was dismissed.
 This case was argued and briefed with case No. 39,922, and it appears from that case that the sheriff has sold all of appellant’s property and this case has become moot. The Court cannot enjoin the sheriff from doing that which has already been done.  This Court has repeatedly held that it will not adjudicate moot questions. Sheldon v. Ladner, 205 Miss. 265, 38 So. 2d 718. The motion to dismiss the appeal is sustained.
Motion to dismiss appeal sustained.
All justices concur, except Kyle and Holmes, JJ., who took no part.